Citation Nr: 9913046	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  95-02 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from November 1961 to May 
1963.

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas that denied service connection for PTSD.


REMAND

A review of the record discloses that the veteran failed to 
appear for a VA psychiatric examination by a board of three 
psychiatrists scheduled for October 5, 1998.  Subsequently, 
the record was reviewed based on the evidence available at 
that time.  Thereafter, the veteran was scheduled for a 
personal hearing before the Board on May 20, 1999.  However, 
notification was received from the veteran in a letter dated 
April 29, 1999 in which he stated that he previously had not 
understood the importance of appearing for his psychiatric 
examination.  Further, the veteran then requested that his 
personal hearing be postponed until he had an opportunity to 
undergo another VA psychiatric examination.

The veteran's claim, in pertinent part, is that he has PTSD 
as a result of incidents in service, including a personal 
assault.  If the evidence does not show that a veteran was 
engaged in combat with the enemy or that the claimed 
stressors are related to such combat, there must be 
corroborative evidence of the claimed stressor.  See 
38 U.S.C.A. § 1154(b); Zarycki v. Brown, 6 Vet. App. 91, 98-
99 (1993).  In February 1996, VA established special 
evidentiary procedures for PTSD claims based on personal 
assault.  M21-1, Part III, para. 5.14(c).  VA recognizes that 
assault is an extremely personal and sensitive issue and many 
incidents of personal assault are not officially reported.  
Therefore, additional development through alternative sources 
may be necessary to provide credible evidence of inservice 
stressors, even if military records contain no documentation 
that a personal assault occurred.  Id.  The evidence does not 
have to prove that the incident occurred.  Secondary evidence 
may need interpretation by a clinician, especially if it 
involves behavior changes.  M21-1, Part III, para. 5.14(c)(8) 
and (9); See generally, Patton v. West, No 97-828 (U.S. 
Vet. App. March 30, 1999).  

In light of the above, the Board regrets any delay caused by 
its action in this case. However, to ensure that the VA has 
met its duty to assist the veteran in developing the facts 
pertinent to his claim and to ensure full compliance with due 
process requirements, this case is REMANDED to the regional 
office (RO) in Houston, Texas for the following development:

1.  The veteran should be afforded the 
previously scheduled VA psychiatric 
examination by a board of three to 
determine if he has PTSD which is 
associated with his service.  The 
examiners' attention should be drawn to 
the February 1994 examination, the June 
1998 VA examination, and the December 
1998 statement from A. H. F., M.D., 
regarding the presence of PTSD.  The 
examiners should obtain a detailed 
history of the veteran's stressors and 
comment on the possible etiological 
relationship between the veteran's 
current psychiatric disability and his 
period of active military service.  The 
claims folder must be made available to 
the examiners for review before and 
during said examination.  All necessary 
studies, including psychological testing, 
should be conducted in conjunction with 
the above-requested examination.  

2.  The examiner(s) should provide a 
rationale and basis for all opinions 
rendered, if any, and all conclusions 
reached. 

3.  The RO should then review the 
veteran's file to ensure that the 
requested examination has been conducted 
accordingly, and if not, the RO should 
return the claimant's folder to the 
particular examiner(s) for appropriate 
completion.  Further, all pertinent law 
and regulations should be considered in 
reviewing the veteran's claim, including 
the provisions of M 21-1, , Part III, 
para. 5.14(c) and the Patton case.  

4.  If the veteran's claim remains 
denied, he and his representative should 
be provided with a supplemental statement 
of the case, which should include, but 
not be limited to, any additional 
pertinent law and regulations and a 
complete discussion of the action taken 
on the veteran's claim.  Applicable 
response time should be allowed.  
Additionally, if the veteran requests a 
personal hearing, this should be 
scheduled accordingly.

5.  The case should then be returned to 
the Board, if in order and in compliance 
with customary appellate procedures.  No 
action is required of the veteran until 
he is so informed.  The Board intimates 
no opinion as to the ultimate decision 
warranted in this case, pending 
completion of the requested development.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



